                         Case 2:20-cv-00671-JCM-NJK Document 59
                                                             60 Filed 02/18/21
                                                                      03/01/21 Page 1 of 3



                      JOSH COLE AICKLEN
                    1 Nevada Bar No. 07254
                      Josh.Aicklen@lewisbrisbois.com
                    2 JENNIFER R. LANAHAN
                      Nevada Bar No. 14561
                    3 Jennifer.Lanahan@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    4 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    5 TEL: 702.893.3383
                      FAX: 702.893.3789
                    6 Attorneys for Defendant/Cross-Defendant/Cross-Claimant
                      GRG ENTERPRISES, LLC d/b/a MACKENZIE RIVER
                    7

                    8                                    UNITED STATES DISTRICT COURT
                    9                                        DISTRICT OF NEVADA
                   10

                   11 SHAUN GOODRICH, an Individual,                         CASE NO. 2:20-cv-00671-JCM-NJK
                   12                      Plaintiff,                        STIPULATION AND ORDER TO
                                                                             DISMISS WITH PREJUDICE
                   13             v.
                   14 GRG ENTERPRISES, LLC, a Montana
                      Limited Liability Company doing business as
                   15 MACKENZIE RIVER; CALLVILLE BAY
                      RESORT & MARINA, a Nevada Entity;
                   16 FOREVER RESORTS LLC, an Arizona
                      Limited Liability Company; DOES I-X,
                   17 unknown persons; and ROE Corporation I-X,

                   18                      Defendants.
                   19

                   20            IT IS HEREBY STIPULATED by and between Plaintiff SHAUN GOODRICH, by and
                   21 through his counsel of record RYAN ALEXANDER, Esq., and Defendant GRG ENTERPRISES,

                   22 LLC d/b/a MACKENZIE RIVER, by and through his attorneys of record, Josh Cole Aicklen, Esq.

                   23 and Jennifer R. Lanahan, Esq., that the above-entitled action shall be dismissed with prejudice as

                   24 to GRG ENTERPRISES, LLC d/b/a MACKENZIE RIVER Defendant only, with each of the

                   25 parties to bear their own costs and attorney’s fees.

                   26

                   27
LEWIS              28
BRISBOIS
BISGAARD                4821-8353-4294.1                                 1
& SMITH LLP
ATTORNEYS AT LAW                                           STATEMENT REGARDING REMOVAL
                         Case 2:20-cv-00671-JCM-NJK Document 59
                                                             60 Filed 02/18/21
                                                                      03/01/21 Page 2 of 3




                    1            IT IS FURTHER STIPULATED AND AGREED that all pending pleadings and any

                    2 and all hearings in this matter shall be vacated as to GRG ENTERPRISES, LLC d/b/a

                    3 MACKENZIE RIVER only.

                    4 DATED this 18th day of February, 2021.                       DATED this 18th day of February, 2021.

                    5 LEWIS BRISBOIS BISGAARD & SMITH                    LLP       RYAN ALEXANDER CHTD.
                    6
                        /S/ Josh Cole Aicklen                                      /s/Ryan E. Alexander
                    7   JOSH COLE AICKLEN                                          RYAN E. ALEXANDER, ESQ.
                        Nevada Bar No. 07254                                       Nevada Bar No. 10845
                    8   6385 S. Rainbow Boulevard, Suite 600                       3017 West Charleston Blvd., Suite 58
                                                                                   Las Vegas, NV 89102
                        Las Vegas, Nevada 89118
                    9                                                              Telephone: 702-888-3311
                        Tel. 702.893.3383
                                                                                   Attorneys for Plaintiff SHAUN
                   10   Attorneys for Defendant
                                                                                   GOODRICH
                        GRG ENTERPRISES, LLC d/b/a MACKENZIE
                   11   RIVER

                   12

                   13                                                     ORDER
                   14            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-entitled
                   15 action shall be dismissed as to all parties, with prejudice, each of the parties to bear their own costs

                   16 and attorney’s fees.

                   17            DATED this        day of __________, 2021.
                                       March 1, 2021.
                   18
                                                                          HON. JAMES
                                                                          UNITED     C. MAHAN
                                                                                 STATES  DISTRICT JUDGE
                   19
                        Respectfully Submitted By:
                   20
                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                   21

                   22 /s/ Josh Cole Aicklen
                        ______________________________________________
                   23 JOSH COLE AICKLEN
                      Nevada Bar No. 07254
                   24
                      6385 S. Rainbow Boulevard, Suite 600
                   25 Las Vegas, Nevada 89118
                      Tel. 702.893.3383
                   26 Attorneys for Defendants GRG ENTERPRISES, LLC
                      d/b/a MACKENZIE RIVER
                   27
LEWIS              28
BRISBOIS
BISGAARD                4821-8353-4294.1                                       2
& SMITH LLP
ATTORNEYS AT LAW                                  STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
                   Case 2:20-cv-00671-JCM-NJK Document 59
                                                       60 Filed 02/18/21
                                                                03/01/21 Page 3 of 3


Abrante, Tina

From:                                     Ryan Alexander <ryan@ryanalexander.us>
Sent:                                     Thursday, February 18, 2021 10:42 AM
To:                                       Abrante, Tina
Cc:                                       Emily Alexander; Lanahan, Jennifer
Subject:                                  [EXT] Re: Goodrich v. GRG / 26198-1180

Follow Up Flag:                           Follow up
Flag Status:                              Flagged



 Caution:This email originated from outside of the organization. Do not click links or open attachments unless
 you recognize the sender and know the content is safe.*



Yes, you may e-sign for me. Thank you!
Ryan

On Thu, Feb 18, 2021 at 10:23 AM Abrante, Tina <Tina.Abrante@lewisbrisbois.com> wrote:

 Hi Ryan,



 Emily just came by and picked up the remaining settlement money. Do I have your permission to put your e-signature
 on the Stipulation and Order re Dismissal and submit to the court? I look forward to hearing from you.




                                                   Tina M. Abrante, Legal Assistant to
                                                   Mark J. Brown, Esq. and

                                                   Jennifer R. Lanahan, Esq.

                                                   Tina.Abrante@lewisbrisbois.com




 T: 702.693.4397 F: 702.893.3789 C: 323.605.4803




 6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

 Representing clients from coast to coast. View our nationwide locations.

 This e-mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you are
 not the intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify the
 sender, then delete this email and any attachment from your computer and any of your electronic devices where the message is stored.


                                                                           1
